DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 3/7/2022 (“March Resp.”). In the March Resp., claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented 35 U.S.C. § 101 rejections of claims 5-8 and 10 are withdrawn in light of the claim amendments and corresponding arguments in the March Resp. See page 7. In particular, independent claims 5 and 10 have been amended to recite features similar to those indicated as allowable features from independent claims 1 and 9. 
The steps of claim 5 and functions of the station in claim 10 are explicitly recited as “transmitting” and “control the transceiver to transmit”, respectively. The newly added features, which expressly define the structure of the BRP frame that is transmitted, do not necessarily have any bearing on the transmitting—that is, the transmitting is done regardless of the contents of the data. However, since each limitation is given patent weight, the newly added features would necessarily require a forming, generation, or determination type step/function since the relied upon feature explicitly defines the structure of the BRP frame. And since this structure is what Applicant argues is used to provide the practical application and improvement of the claimed invention, it must be given weight, including any implied steps/functions that BRP carries. See also March Resp. at 7-8, “Applicant submits that these [newly added] features [to claims 5 and 10] represent an integrated practical application representing an improvement in the functioning of a computer, or an improvement to other technology or technical 

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The examiner’s statement of reasons for allowance remains the same as previously presented in the non-final Office Action mailed 6/24/2021 starting on page 10. Furthermore, since independent claims 5 and 10 have been amended with features discussed as being allowable with respect to claims 1 and 9, the reasons for allowance applies to all independent claims 1, 5, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413